Exhibit 99.1 CONSOLIDATED BALANCE SHEET AS OF DECEMBER31, 2008 KINDER MORGAN G.P., INC. 2008 Kinder Morgan G.P., Inc. Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholder of Kinder Morgan G.P., Inc.: In our opinion, the accompanying consolidated balance sheetpresents fairly, in all material respects, the financial position of Kinder Morgan G.P., Inc. (the "General Partner") and its subsidiaries at December 31, 2008 in conformity with accounting principles generally accepted in the United States of America.This financial statement is the responsibility of the General Partner's management; our responsibility is to express an opinion on this financial statement based on our audit.We conducted our audit of this statement in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the balance sheet is free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the balance sheet, assessing the accounting principles used and significant estimates made by management, and evaluating the overall balance sheet presentation.We believe that our audit of the balance sheet provides a reasonable basis for our opinion. As discussed in Note 2 to the consolidated balance sheet, the Company changed the manner in which it accounts for noncontrolling interests effective January 1, 2009. PricewaterhouseCoopers LLP Houston, Texas April 30, 2009, except with respect to our opinion on the consolidated financial statements insofar as it relates to the effects of the adoption of FASB Statement No. 160 discussed in Note 2, as to which the date is September 18, 2009 2 2008 Kinder Morgan G.P., Inc. KINDER MORGAN G.P., INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET
